                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

  STATE OF NEW YORK, et al.,

                          Plaintiff,

               v.                                      20 Civ. 3020

  UNITED STATES DEPARTMENT
  OF LABOR; and EUGENE SCALIA,
  in his official capacity as Secretary of
  the United States Department of Labor,

                          Defendants.



                                    NOTICE OF MOTION
                               (Fed. R. Civ. P. 56, 5 U.S.C. § 706)

       PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 56, Plaintiff

hereby moves the Court for summary judgment with respect to the claims for relief in Plaintiff’s

complaint in this action. See Compl. ¶¶ 114-126 (ECF No. 1).

       Plaintiff requests that the Court declare that the challenged provisions of the Final Rule

are not in accordance with law within the meaning of 5 U.S.C. § 706(2)(A); declare that the

challenged provisions of the Final Rule are in excess of the Department’s statutory jurisdiction,

authority, or limitations, or short of statutory right within the meaning of 5 U.S.C. § 706(2)(C);

sever and vacate each of the challenged provisions; and grant other such relief as this Court may

deem proper.

       In support of this motion, Plaintiffs rely on the accompanying Memorandum of Law; the

pleadings and papers on file in this action; and any argument and evidence that is presented on

the hearing of this motion.




                                                 1
DATED: April 14, 2020   Respectfully submitted,

                        LETITIA JAMES
                        Attorney General of the State of New York

                        By: /s/ Matthew Colangelo
                        Matthew Colangelo
                          Chief Counsel for Federal Initiatives
                        Eric R. Haren, Special Counsel
                        Fiona J. Kaye, Assistant Attorney General
                        Daniela L. Nogueira, Assistant Attorney General
                        Office of the New York State Attorney General
                        28 Liberty Street
                        New York, NY 10005
                        Phone: (212) 416-6057
                        Matthew.Colangelo@ag.ny.gov

                        Attorneys for the State of New York




                         2
